Title: To John Adams from William Tudor, Jr., 7 December 1817
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston December 7th. 1817—
				
				I take the liberty of sending to you the only copy entire, which I possess of the Discourse I delivered before the Humane Society last Spring. I have promised it to Mr Shaw ultimately, and when you have read it, if you will take that trouble I will thank you to give it to himI do not ask you to read the Discourse itself which is a trifling performance on the trite subject of Charity, but the notes attached to it—These notes I wrote with the conscientious belief that there were many perversions & abuses in our pretended charitable institutions, that these were growing into serious evils, and that the public attention should be directed to their examination. I knew that an attack of this kind would by many be considered as rashness, but I thought that I only was responsable for their contents—The Society however or rather the Trustees thought otherwise, and after a delay of many months in collecting their appendix, they directed these notes, in my absence to be suppressed—This proceeding as I did not intentionally fail in respect towards the Society, or intend to make them in the slightest degree answerable for the sentiments contained in the notes, I might perhaps have considered a harsh one. From what I heard, I am induced to think they would never have met this untimely fate, if it had not been for the mention of the peace society which I thought would only excite a smile—and yet one would think that this very event would have shewn them the impossibility of their design, since even they the zealous advocates of universal peace waged a war of extermination against my friendless unprotected notes—Since the Emperor Alexander has joined the Society! (was ever cajoling equal to this Autocratian absurdity?) they begin to feel their power, when a single one of their members, has a standing army of six hundred thousand men to enforce their designs—the ludicrous condescension of this good natured despot would be well met by the answer of Mr Jay which they will not publish—If you would be willing to ask him for it, I should be much gratified to have it bound up in the N.A. Review with the similar documents from yourself & Mr Jefferson—I am with the highest respect / Your hble Sert
				
					W. Tudor jr.
				
					
				
			